United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. COAST GUARD, COAST GUARD YARD,
Curtis Bay, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1977
Issued: June 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 12, 2014 appellant filed a timely appeal of an April 7, 2014 merit decision
and May 23, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he is entitled to a greater than
46 percent right upper extremity impairment, for which he received schedule awards; and
(2) whether OWCP properly refused to reopen appellant’s case for further review of the merits
pursuant to 5 U.S.C. § 8128(a).
On appeal appellant argues that his disability rating should be increased as he had another
surgery and severe arthritis as well as atrophy and numbness in his shoulder. He also argued that
he has been in constant pain since the injury and should be compensated for his loss of mobility
and pain.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On February 22, 1998 appellant, then a
24-year-old electrician, filed a traumatic injury claim alleging that on February 18, 1994 he
dislocated his right shoulder when he reached back while bending over. OWCP assigned File
No. xxxxxx559 and accepted the claim for recurrent dislocated right shoulder. Under File No.
xxxxxx586, OWCP accepted that appellant sustained a right shoulder and upper arm strain due
to a September 27, 1991 employment injury. Under File No xxxxxx121 OWCP accepted that
appellant sustained a right shoulder dislocation as the result of a January 27, 1994 employment
injury. On October 28, 1996 OWCP combined File Nos. xxxxxx121 and xxxxxx586 with File
No. xxxxxx559, with the latter as the master file number. As a result of all of the accepted
injuries, it granted appellant schedule awards totaling 46 percent impairment of the right upper
extremity.
By decision dated October 1, 2010, the Board set aside an October 27, 2009 OWCP
decision denying appellant’s request for an additional schedule award.2 The Board found that
OWCP medical adviser’s impairment rating required further clarification as it was incomplete.
OWCP medical adviser did not evaluate the grade modifiers for clinical studies and functional
history when determining appellant’s final impairment rating. The facts and circumstances as set
forth in the Board’s prior decisions are incorporated herein by reference.
The evidence relevant to appellant’s claim for a schedule award includes an October 12,
1995 OWCP decision which granted him an award for a five percent permanent impairment of
the right upper extremity. By decision dated March 6, 1998, OWCP granted appellant a schedule
award for an additional 13 percent permanent impairment of his right upper extremity, resulting
in a total 18 percent right upper extremity impairment. On December 30, 1998 it granted him a
schedule award for an additional 28 percent for his right upper extremity, resulting in a total 46
percent right upper extremity impairment.
On November 12 and 19, 2009 OWCP received an undated letter from appellant
requesting an additional schedule award. Appellant related that he has had three surgeries on his
right shoulder and is unable to throw a ball with his daughter or do any kind of sports. He stated
that he wished to be compensated for his constant fatigue, loss of mobility and constant right
shoulder arthritis pain.
As instructed by the Board in its October 1, 2010 decision, OWCP requested clarification
from an OWCP medical adviser regarding appellant’s permanent impairment. The medical
adviser concluded that appellant did not have impairment greater than that previously awarded.
By decision dated December 15, 2010, OWCP denied appellant’s request for an
additional schedule award.
By decision dated July 27, 2011, OWCP expanded appellant’s claim to include
permanent aggravation of right shoulder localized primary osteoarthritis. It authorized right
shoulder joint reconstruction, which was performed on August 29, 2011.

2

Docket No. 10-312 (issued October 1, 2010).

2

On February 28 and June 16, 2012 appellant filed claims for an additional schedule
award.
By decision dated August 13, 2012, OWCP denied appellant’s claims for an additional
schedule award.
On August 20, 2012 counsel requested a telephonic hearing before an OWCP hearing
represenative, which was held on November 14, 2012. In support of his request for an increased
schedule award, appellant submitted evidence.
In an August 14, 2012 report, Dr. Stuart J. Goodman, an examining Board-certified
neurologist, provided a medical and employment injury history, performed a neurological
examination, and diagnosed recurrent right shoulder dislocation and right shoulder localized
primary osteoarthritis. Appellant stated that he continued to have pain in the right shoulder
region. A review of an April 11, 2011 magnetic resonance imaging (MRI) scan revealed
chromial clavicular joint degenerative changes, advanced glenohumeral osteoarthritis, and an
absent biceps. A neurological examination of the right upper extremity revealed decreased range
of motion; intact distal musculature; negative Romberg; normal finger to nose testing; intact
touch vibration and position testing; and tenderness on movement. Based on the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A,
Guides), Dr. Goodman concluded that appellant had a 26 percent right upper extremity
impairment. He determined that appellant’s condition resulted in a grade modifier of 3 for a
severe problem using the adjustment grid and grade modifiers. Using Table 15-7, page 406 for
functional history, Dr. Goodman assigned a grade modifier of 3. Next, using Table 15-8, page
408, he found a grade modifier of 3 for physical examination. Using Table 15-9, he found a
grade modifier of 3 for clinical studies. Using Table 15-10, page 412, Dr. Goodman determined
that appellant was a class 3 based on grade and impairment rating resulting in a 26 percent right
upper extremity impairment.
By decision dated Janaury 31, 2013, an OWCP hearing representative affirmed the denial
of appellant’s claim for an additional schedule award.
On January 13 and February 10, 2014 appellant filed claims for a schedule award.
By decision dated April 7, 2014, OWCP denied appellant’s claim for an additional
schedule award.
On April 21, 2014 OWCP received appellant’s request for reconsideration. He argued
that his disability rating should be increased as he had another surgery and severe arthritis as well
as atrophy and numbness in his shoulder. Appellant also argued that he has been in constant pain
since the injury and should be compensated for his loss of mobility and pain.
By decision dated May 23, 2014, OWCP denied reconsideration of the merits.

3

LEGAL PRECEDENT -- ISSUE 1
Under section 8107 of FECA3 and section 10.404 of the implementing federal
regulations,4 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment for the Class
of Diagnosis (CDX) condition, which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).7 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8
ANALYSIS -- ISSUE 1
Appellant has been compensated for a total right arm impairment of 46 percent. On
January 13 and February 10, 2014 he filed claims for an increased schedule award due to his
accepted work injuries.
The Board finds that appellant has not submitted any medical evidence showing that he
has more than a 46 percent permanent impairment of his right upper extremity, for which he
received schedule awards. The most recent evidence regarding appellant’s claim for an
increased schedule award is an August 14, 2012 report by Dr. Goodman, an examining Boardcertified neurological surgeon, which contains a rating for permanent impairment of appellant’s
right upper extremity of 26 percent, which does not exceed the 46 percent impairment for which
he has already been compensated. Using the sixth edition of the A.M.A., Guides, Dr. Goodman
determined that appellant’s condition resulted in a grade modifier of 3 for a severe problem using
the adjustment grid and grade modifiers. Using Table 15-7, page 406 for functional history, he
assigned a grade modifier of 3. Next, using Table 15-8, page 408, Dr. Goodman found a grade
modifier of 3 for physical examination. Using Table 15-9, he found a grade modifier of 3 for
clinical studies. Using Table 15-10, page 412, Dr. Goodman determined appellant was a class 3
based on grade and impairment rating resulting in a 26 percent right upper extremity impairment.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

D.J., 59 ECAB 620 2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
7

A.M.A., Guides (6th ed. 2009), pp. 383-419.

8

Id. at page 411.

4

The Board finds that Dr. Goodman correctly calculated grade modifier values and applied the net
adjustment formula. Thus, the medical evidence does not establish that appellant is entitled to an
additional schedule award as he had previously been granted a schedule award for 46 percent
right upper extremity impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment. Appellant has not provided any
argument or medical evidence supporting his request for an increased schedule award. Thus,
OWCP properly denied his request.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,9
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.10 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.11 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.12
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
ANALYSIS -- ISSUE 2
On April 7, 2014 OWCP denied appellant’s request for an additional schedule award for
his right shoulder conditions. On April 21, 2014 it received his request for reconsideration of
this decision. The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In his application for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. He did not identify a specific point of law or show
that it was erroneously applied or interpreted. Appellant argued that he has been in constant pain
since the injury and should be compensated for his loss of mobility and pain. He raised this
argument in a prior reconsideration request in November 2012. Moreover, the underlying issue
9

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
10

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
11

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

12

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

5

in this case is whether appellant submitted sufficient medical evidence to establish that he had
more than a 46 percent right upper extremity permanent impairment. As this is a medical issue it
must be addressed by relevant medical evidence.13 A claimant may be entitled to a merit review
by submitting pertinent new and relevant evidence, but appellant did not submit such evidence in
support of his request. He, therefore, did not satisfy this criterion.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP
or constitute relevant and pertinent new evidence not previously considered. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not established that he is entitled to an additional
schedule award. The Board further finds that OWCP properly denied appellant’s request for
further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 23 and April 7, 2014 are affirmed.
Issued: June 26, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

